Citation Nr: 0703885	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-44 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis Missouri, which granted service connection 
for bilateral hearing loss and assigned a noncompensable 
evaluation effective August 7, 2001.  


FINDING OF FACT

Throughout the appeal period the veteran's service connected 
bilateral hearing loss is productive of no worse than Level I 
hearing acuity in the right ear and Level III hearing acuity 
in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss throughout the appeal period have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran was appropriately provided proper notice in 
accordance with the VCAA by letter dated in December 2004.  
The December 2004 letter fully advised the veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  It 
also advised him of the evidence necessary to establish 
entitlement to a higher evaluation.  Such letter also 
notified the veteran of the need to submit any pertinent 
evidence in his possession.  Although this notice was not 
provided prior to the decision there is no indication that 
the veteran has been prejudiced by the untimely notification.  
In this regard the veteran submitted a statement in January 
2003, in response to a VCAA notice relating to service 
connection for hearing loss, that he had submitted all 
available evidence relating to his hearing loss.  The 
December 2004 VCAA notice informed the veteran that VA would 
wait 60 days following the notice for him to submit evidence 
unless he had no additional evidence to submit and waived the 
60 day time period.  In his substantive appeal, submitted 
shortly thereafter, he indicated that he wanted his claim 
sent to the Board and waived the 60 day waiting period.  The 
Board interprets this, together with his prior January 2003 
statement, as indicating that he has no further relevant 
evidence to submit.

The Board also notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date.  However, the Board finds any error, with 
respect to effective date notice, is moot in light of the 
denial herein.

The Board concludes that VA has fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing VA examinations.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2006).  The veteran has submitted 
the only relevant treatment record and he has been afforded a 
VA audiology examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.
Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The veteran's service-connected hearing loss has been rated 
under the provisions of Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85 (2006).  In evaluating hearing loss, disability 
ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  
Table XIa is used to determine a Roman numeral designation (I 
through XI) for hearing impairment where exceptional levels 
of hearing impairment are demonstrated as defined at 
38 C.F.R. §§ 4.85, 4.86 (2006).

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).  The record demonstrates that the veteran does not 
exhibit exceptional patterns of hearing impairment and 
therefore evaluation under Table VIa is not authorized.

The veteran underwent VA audiological testing in February 
2003.  The VA audiological report reveals pure tone 
thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
55
70
80
56
LEFT
30
65
70
70
59

Speech recognition scores using the Maryland CNC method are 
not indicated.  Entering the average pure tone thresholds and 
speech recognition abilities, demonstrated during a June 2003 
VA examination, into Table VI reveals the highest numeric 
designation of hearing impairment for the right ear is I and 
for the left ear is III.  See 38 C.F.R. § 4.86(a).  Entering 
the category designations for each ear into Table VII results 
in a 0 percent disability rating under Diagnostic Code 6100.  

The veteran underwent VA audiological testing in June 2003.  
The VA audiological report for such examination reveals pure 
tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
55
70
75
55
LEFT
15
45
50
70
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 90 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is I and for the left ear is II.  See 38 C.F.R. § 4.86(a).  
Entering the category designations for each ear into Table 
VII results in a 0 percent disability rating under Diagnostic 
Code 6100.  

The is no competent medical evidence which contradicts the 
above findings.  The Board concludes that there is no 
competent medical evidence that supports a compensable 
evaluation and all of the competent medical evidence is 
against a compensable evaluation.  Accordingly, a 
preponderance of the evidence is against a compensable 
evaluation for service connected bilateral hearing loss 
throughout the appeal period.


ORDER

An initial compensable evaluation for service connected 
bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


